AMENDED AND RESTATED BYLAWS OF SANGUI BIOTECH INTERNATIONAL, INC. ADOPTED SEPTEMBER 5, 2008 INDEX TO RESTATED BYLAWS OF SANGUI BIOTECH INTERNATIONAL, INC. ARTICLE I – OFFICES 1 Section 1.01Business Offices 1 Section 1.02Registered Office 1 ARTICLE II – STOCKHOLDERS 1 Section 2.01Annual Meeting 1 Section 2.02Special Meetings 1 Section 2.03Place of Meeting 1 Section 2.04Notice of Meetings 1 Section 2.05Fixing Date for Determination ofStockholders of Record 2 Section 2.06Voting List 2 Section 2.07Proxies 2 Section 2.08Quorum and Manner of Acting 2 Section 2.09Voting of Shares 3 Section 2.10Voting of Shares by Certain Holders 3 ARTICLE III - BOARD OF DIRECTORS 3 Section 3.01General Powers 3 Section 3.02Number, Tenure and Qualifications 3 Section 3.03Resignation 4 Section 3.04Removal 4 Section 3.05Vacancies 4 Section 3.06Regular Meetings 4 Section 3.07Special Meetings 4 Section 3.08Meetings by Telephone 5 Section 3.09Notice of Meetings 5 Section 3.10Quorum and Manner of Acting 5 Section 3.11Interested Directors 5 Section 3.12Action Without a Meeting 6 Section 3.13Scientific Advisory Board 6 Section 3.14Executive and Other Committees 6 Section 3.15Compensation 6 ARTICLE IV – OFFICERS 7 Section 4.01Number and Qualifications 7 Section 4.02Election and Term of Office 7 Section 4.03Compensation 7 Section 4.04Resignation 7 Section 4.05Removal 7 Section 4.06Vacancies 7 Section 4.07Authority and Duties 7 ARTICLE V – STOCK 9 Section 5.01Issuance of Shares 9 Section 5.02Stock Certificates 9 Section 5.03Payment for Shares 9 Section 5.04Lost Certificates 10 Section 5.05Transfer of Shares 10 Section 5.06Registered Holders 10 Section 5.07Transfer Agents, Registrars and Paying Agents 10 ARTICLE VI – INDEMNIFICATION 11 Section 6.01Definitions 11 Section 6.02Right to Indemnification 11 Section 6.03Successful on the Merits 12 Section 6.04Advancement of Expenses 12 Section 6.05Proceedings by a Party 12 Section 6.06Subrogation 12 Section 6.07Other Payments 12 Section 6.08Insurance 13 Section 6.09Other Rights and Remedies 13 Section 6.10Applicability; Effect 13 Section 6.11Severability 13 ARTICLE VII – MISCELLANEOUS 13 Section 7.01Waivers of Notice 13 Section 7.02Presumption of Assent 13 Section 7.03Voting of Securities by the Corporation 14 Section 7.04Loans to Employees and Officers; Guaranty of Obligations of Employees and Officers 14 Section 7.05Seal 14 Section 7.06Fiscal Year 14 Section 7.07Amendments 14 Certificate of Secretary 15 AMENDED AND RESTATED BYLAWS OF SANGUI BIOTECH INTERNATIONAL, INC. ARTICLE I OFFICES Section 1.01 Business Offices.The corporation may have such offices, either within or outside Colorado, as the board of directors may from time to time determine or as the business of the corporation may require. Section 1.02 Registered Office.The registered office of the corporation required by the Colorado General Corporation Law is to be maintained in Colorado, unless changed as provided by law. ARTICLE II STOCKHOLDERS Section 2.01Annual Meeting.An annual meeting of the stockholders shall be held on such date and at such time as the board of directors shall fix in the notice of meeting for the purpose of electing directors and for the transaction of such other business as may come before the meeting.If the election of directors shall not be held on the day designated herein for any annual meeting of the stockholders, or at any adjournment thereof, the board of directors shall cause the election to be held at a meeting of the stockholders as soon thereafter as conveniently may be.Failure to hold an annual meeting as required by these bylaws shall not invalidate any action taken by the board of directors or officers of the corporation. Section 2.02Special Meetings.Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the Chief Executive Officer, the Secretary, or by the board of directors and shall be called by the Chief Executive Officer or the Secretary at the request of the holders of not less than ten percent (10%) of all the outstanding shares of the corporation. Section 2.03Place of Meeting.Each meeting of the stockholders shall be held at such place, either within or outside Colorado, as may be designated in the notice of meeting, or, if no place is designated in the notice, at the principal office of the corporation. Section 2.04Notice of Meetings.Except as otherwise required by law written notice of each meeting of the stockholders stating the place, day and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given, either personally (including delivery by private courier) or by first class, certified or registered mail, to each stockholder of record entitled to notice of such meeting, not less than ten (10) nor more than sixty (60) days before the date of the meeting. Such notice shall be deemed to be given, if personally delivered, when delivered to the stockholder, and, if mailed, when deposited in the United States mail, if the stockholder is a resident of the United States, or of Germany, if the stockholder is not a resident of the United States, postage prepaid, directed to the stockholder at his address as it appears on the records of the corporation. Page 1 of 15 However, if notice of two consecutive annual meetings and all notices of meetings of or the taking of action by written consent without a meeting to any stockholder during the period between such two consecutive annual meetings have been mailed addressed to such person at his address as shown on the records of the corporation and have been returned undeliverable, the giving of such notice to such person shall not be required until another address for such person is delivered to the corporation.When a meeting is adjourned to another time or place, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.At the adjourned meeting the corporation may transact any business that might have been transacted at the original meeting.If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting in accordance with the foregoing provisions of this Section Section 2.05Fixing Date for Determination ofStockholders of Record.For the purpose of determining stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or entitled to receive payment of any dividend or other distribution or allotment of any rights, or entitled to exercise any rights in respect of any change, conversion or exchange of stock or for any other lawful action, the board of directors may fix, in advance, a date as the record date for any such determination of stockholders, which date shall be not more than sixty (60) nor less than ten (10) days before the date of such meeting, and not more than sixty (60) days prior to any other action.A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the board of directors may fix a new record date for the adjourned meeting.Notwithstanding the foregoing provisions of this Section 2.05, the record date for determining stockholders entitled to take, or receive notice of, corporate action in writing without a meeting as provided in Section 2.11 shall be determined as provided in such Section. Section 2.06Voting List.The officer who has charge of the stock books of the corporation shall prepare and make, at least ten days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. Section 2.07Proxies.Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for him by proxy, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period. Section 2.08Quorum and Manner of Acting.At all meetings of stockholders, a majority of the outstanding shares of the corporation entitled to vote, represented in person or by proxy, shall constitute a quorum.If a quorum is present, the affirmative vote of a majority of the shares represented at a meeting and entitled to vote on the subject matter shall be the act of the stockholders, unless the vote of a greater proportion or number or voting by classes is otherwise required by law, the articles of incorporation or these bylaws.In the absence of a quorum, a majority of the shares so represented may adjourn the meeting from time to time in accordance with Section 2.04, until a quorum shall be present or represented. Page2 of 15 Section 2.09Voting of Shares.Unless otherwise provided in the articles of incorporation and subject to the provisions of Section 2.05, each stockholder entitled to vote shall have one vote for each outstanding share of capital stock held of record by such stockholder on each matter submitted to a vote of the stockholders either at a meeting thereof or pursuant to Section 2.11.In the election of directors each record holder of stock entitled to vote at such election shall have the right to vote the number of shares owned by him for as many persons as there are directors to be elected, and for whose election he has the right to vote.Cumulative voting shall not be allowed.If a separate vote by a class or classes is required, a majority of the outstanding shares of such class or classes, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and the affirmative vote of the majority of shares of such class or classes present in person or represented by proxy at the meeting shall be the act of such class. Section 2.10Voting of Shares by Certain Holders. (a) Fiduciaries; Pledgors.Persons holding stock in a fiduciary capacity shall be entitled to vote the shares so held.Persons whose stock is pledged shall be entitled to vote, unless in the transfer by the pledgor on the books of the corporation he has expressly empowered the pledgee to vote thereon, in which case only the pledge or his proxy may represent such shares and vote thereon. (b) Joint Owners. If shares stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effects: (i) if only one votes, his act binds all; (ii) if more than one votes, the act of the majority so voting binds all; and (iii) if more than one votes, but the vote is evenly split on any particular matter, each faction may vote the shares in question proportionally, or any person voting the shares, or a beneficiary, if any, may apply to any court having jurisdiction to appoint an additional person to act with the persons so voting the shares, in which case the shares shall then be voted as determined by a majority of such persons. If the secretary of the corporation is given notice and is furnished a copy of the instrument or order creating a tenancy held in unequal interests, a majority or even split for the purpose of subparagraph (iii) shall be a majority or even split in interest. ARTICLE III BOARD OF DIRECTORS Section 3.01 General Powers.The business and affairs of the corporation shall be managed by or under the direction of its board of directors, except as otherwise provided in the Colorado General Corporation Law or the articles of incorporation. Section 3.02 Number, Tenure and Qualifications.The number of directors of the corporation shall be as fixed from time to time by resolution of the board of directors.Except as otherwise provided in Sections 2.01 and 3.05, directors shall be elected at each annual meeting of stockholders, by a plurality of the votes present in person or represented by proxy at the meeting and entitled to vote at the election of directors.Each director shall hold office until his successor shall have been elected and qualified or until his earlier death, resignation or removal.Directors need not be residents of Colorado or stockholders of the corporation.Any reduction in the authorized number of directors shall not have the effect of shortening the term of any incumbent director unless such director is also removed from office in accordance with Section 3.04. Page3 of 15 Section 3.03Resignation.Any director may resign at any time by giving written notice to the corporation.A director's resignation shall take effect at the time specified therein; and unless otherwise specified therein, the acceptance of such resignation shall not be necessary to make it effective. Section 3.04Removal.Any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors; except that if the holders of shares of any class or series are entitled to elect one or more directors by the provisions of the articles of incorporation, the provisions of this Section shall apply, with respect to the removal without cause of a director or directors so elected, to the vote of the holders of the outstanding shares of that class or series and not to the vote of the outstanding shares as a whole. Section 3.05Vacancies.Any director may resign at any time by giving written notice to the president or to the secretary of the corporation.Such resignation shall take effect at the time the notice is received by the corporation unless the notice specifies a later effective date; and, unless otherwise specified therein the acceptance of such resignation shall not be necessary to make it effective.Any vacancy occurring in the board of directors may be filled by the stockholders or by the affirmative vote of a majority of the remaining directors, though less than a quorum.If elected by the directors, the director shall hold office until the next annual stockholders’ meeting at which directors are elected.If elected by the stockholders, the director shall hold office for the unexpired term of his predecessor in office except that if the director’s predecessor was elected by the directors to fill a vacancy, the director elected by the stockholders shall hold office for the unexpired term of the last predecessor elected by the stockholders. Section 3.06Regular Meetings.A regular meeting of the board of directors shall be held immediately after and at the same place as the annual meeting of stockholders, or as soon thereafter as conveniently may be, at the time and place, either within or without Colorado, determined by the board, for the purpose of electing officers and for the transaction of such other business as may come before the meeting.Failure to hold such a meeting, however, shall not invalidate any action taken by any officer then or thereafter in office.The board of directors may provide by resolution the time and place, either within or outside Colorado, for the holding of additional regular meetings without other notice than such resolution. Section 3.07Special Meetings.Special meetings of the board of directors may be called by or at the request of the chief executive officer or any director.The person authorized to call special meetings of the board of directors may fix any convenient place, either within or outside Colorado, as the place for holding any special meeting of the board of directors called by him. Page4 of 15 Section 3.08Meetings by Telephone.Unless otherwise restricted by the articles of incorporation, members of the board of directors or any committee thereof may participate in a meeting of such board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and such participation in a meeting in such manner shall constitute presence in person at the meeting. Section 3.09Notice of Meetings.Notice of each meeting of the board of directors (except those regular meetings for which notice is not required) stating the place, day and hour of the meeting shall be given to each director at least five days prior thereto by the mailing of written notice by first class mail, or at least three days prior thereto by personal delivery (including delivery by courier) of written notice or by telephone, telegram, facsimile or other similar form of communication, except that in the case of a meeting to be held pursuant to Section 3.08 notice may be given by personal delivery or by facsimile, telegram or telephone 24 hours prior thereto.The method of notice need not be the same to each director.If mailed, such notice shall be deemed to be given when deposited in the United States or German mail, with postage thereon prepaid, addressed to the director at his business or residence address.If sent by telegram, facsimile or similar form of communication, such notice shall be deemed to be given when sent by such method to the director during normal business hours at the location of the recipient at the last address or facsimile number of the director furnished by him to the corporation for such purpose.If communicated by telephone, such notice shall be deemed to be given when communicated directly to the director or to the person designated by the director as a person authorized to receive such notice. Neither the business to be transacted at nor the purpose of any meeting of the board of directors need be specified in the notice or waiver of notice of such meeting. Section 3.10Quorum and Manner of Acting.Except as otherwise may be required by law, the articles of incorporation or these bylaws, a majority of the number of directors fixed in accordance with these bylaws, present in person, shall constitute a quorum for the transaction of business at any meeting of the board of directors, and the vote of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors.If less than a quorum is present at a meeting, the directors present may adjourn the meeting from time to time without further notice other than announcement at the meeting, until a quorum shall be present.No director may vote or act by proxy or power of attorney at any meeting of the board of directors. Section 3.11Interested Directors.No contract or transaction between the corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if the material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; the material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the stockholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the stockholders; or the contract or transactions is fair as to the corporation as of the time it is authorized, approved or ratified, by the board of directors, a committee or the stockholders.Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee that authorizes the contract or transaction. Page5 of 15 Section 3.12Action Without a Meeting.Unless otherwise restricted by the articles of incorporation, any action required or permitted to be taken at any meeting of the board of directors or any committee thereof may be taken without a meeting, without prior notice and without a vote, if all members of the board or committee consent thereto in writing and the writing or writings are filed with the minutes of the proceedings of the board or committee. Section 3.13 Scientific Advisory Board. The board of directors, by resolution duly adopted, may designate a Scientific Advisory Board consisting ofqualified persons. The Scientific Advisory Board shall consider the status of the scientific, development and registration projects of the corporation, the state of the relevant academic and industry discourse as well as market developments, and identify current and future opportunities to promote the success of the corporation, or act as otherwise directed from time to time by the board of directors. The chairperson of the Scientific Advisory Board shall from time to time be invited to attend the meetings of the board of directors in order to report about the status of projects and developments within or without the corporation and to submit suggestions and recommendations regarding such scientific, development and registration activities of the corporation. Section 3.14 Executive and Other Committees.The board of directors, by resolution adopted by a majority of the whole board, may designate one or more committees, each committee to consist of one or more of the directors of the corporation, or of such other persons as determined in the sole discretion of the board, with whom due to their qualification, reputation, professional experience or any such other relevant skill set is deemed suited to be an advantage to the corporation.The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee.In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member.The delegation of authority to any committee shall not operate to relieve the board of directors or any member of the board form any responsibility imposed by law.Subject to the foregoing, the board of directors may provide such powers, limitations and procedures for such committees as the board deems advisable.To the extent the board of directors does not establish other procedures, each committee shall be governed by the procedures set forth in Sections 3.06 (except as they relate to an annual meeting), 3.07 through 3.11 and 7.01 and 7.02 as if the committee were the board of directors.Each committee shall keep regular minutes of its meetings, which shall be reported to the board of directors when required and submitted to the secretary of the corporation for inclusion in the corporate records. Section 3.15 Compensation. Unless otherwise restricted by the articles of incorporation, the board of directors shall have the authority to fix the compensation of directors or other committee members. The directors may be paid their expenses, if any, of attendance at each meeting of the board of directors and each meeting of any committee of the board of which he is a member and may be paid a fixed sum for attendance at each such meeting or a stated salary or both a fixed sum and a stated salary.No such payment shall preclude any director from serving the corporation in any other capacity and receiving compensation therefor. Page6 of 15 ARTICLE IV OFFICERS Section 4.01Number and Qualifications.The officers of the corporation may consist of a chairman of the board, a chief executive officer, a chief operating officer, a secretary and such other officers, including a president, one or more vice-presidents, a treasurer and a controller, as may from time to time be elected or appointed by the board.In addition, the board of directors or the chief executive officer may elect or appoint such assistant and other subordinate officers including assistant vice-presidents, assistant secretaries and assistant treasurers, as it or he shall deem necessary or appropriate.Any number of offices may be held by the same person. Section 4.02Election and Term of Office.Except as provided in Sections 4.01 and 4.06, the officers of the corporation shall be elected by the board of directors annually at the first meeting of the board held after each annual meeting of the stockholders as provided in Section 3.06.If the election of officers shall not be held as provided herein, such election shall be held as soon thereafter as conveniently may be.Each officer shall hold office until his successor shall have been duly elected and shall have qualified or until his earlier death, resignation or removal. Section 4.03Compensation.Officers shall receive such compensation for their services as may be authorized or ratified by the board of directors and no officer shall be prevented from receiving compensation by reason of the fact that he is also a director of the corporation. Election or appointment as an officer shall not of itself create a contract or other right to compensation for services performed by such officer. Section 4.04Resignation.Any officer may resign at any time, subject to any rights or obligations under any existing contracts between the officer and the corporation, by giving written notice to the corporation.An officer's resignation shall take effect at the time stated therein; and unless otherwise specified therein, the acceptance of such resignation shall not be necessary to make it effective. Section 4.05Removal.Any officer may be removed at any time by the board of directors, or, in the case of assistant and other subordinate officers, by the chief executive officer (whether or not such officer was appointed by the chief executive officer), whenever in its or his judgment, as the case may be, the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed. Election or appointment of an officer shall not in itself create contract rights. Section 4.06Vacancies.A vacancy occurring in any office by death, resignation, removal or otherwise may be filled by the board of directors, or, if such office may be filled by the chief executive officer as provided in Section 4.01, by the chief executive officer, for the unexpired portion of the term. Section 4.07Authority and Duties.The officers of the corporation shall have the authority and shall exercise the powers and perform the duties specified below, and as may be additionally specified by the chief executive officer, the board of directors or these bylaws (and in all cases where the duties of any officer are not prescribed by the bylaws or the board of directors, such officer shall follow the orders and instructions of the chief executive officer), except that in any event each officer shall exercise such powers and perform such duties as may be required by law: Page7 of 15 (a)Chairman of the Board. The chairman of the board, who shall be elected from among the directors, shall preside at all meetings of the stockholders and directors of the corporation and shall have and may exercise all such powers and perform such other duties as may be assigned to him from time to time by the board of directors. (b)Chief Executive Officer.The chief executive officer shall, subject to the direction and supervision of the board of directors, (i) have general and active control of its affairs and business and general supervision of its officers, agents and employees; (ii) in the absence of the chairman of the board, preside at all meetings of the stockholders and the board of directors; (iii) see that all orders and resolutions of the board of directors are carried into effect; and (iv) perform all other duties incident to the office of Chief Executive Officer and as from time to time may be assigned to him by the board of directors. (c)Chief Operating Officer.The chief operating officer shall, subject to the direction and supervision of the board of directors, (i) be the chief operating officer of the corporation and have general and active control of its affairs and business and general supervision of its officers, agents and employees; (ii) unless there is a chairman of the board or chief executive officer, preside at all meetings of the stockholders and the board of directors; (iii) see that all orders and resolutions of the board of directors are carried into effect; and (iv) perform all other duties incident to the office of chief operating officer and as from time to time may be assigned to him by the board of directors. (d)Treasurer.
